Title: To Alexander Hamilton from James McHenry, 17 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department 17. August 1799.
          
          The President has been pleased to make the following appointments. viz—
          
            
              
              Thirteenth Regiment
            
            
              
              Joseph Trowbridge
              
               Surgeon.
            
            
              
              Timothy Peirce
              
              Mate
            
            
              
              John Spaulding
              
              ditto
            
            
              
              Fourteenth Regiment
            
            
              
              Charles Blake 
              
              Surgeon
            
            
              
              Luther Stearns 
              
              Mate
            
            
              
              Josiah Dwight 
              
              ditto
            
            
              
              Fifteenth Regiment.
            
            
              
              Oliver Mann 
              
              Surgeon
            
            
              
              Jonathan White 
              
              Mate
            
            
              
              Ebenezer Lawrence
              
               ditto.
            
          
          I have notified the Gentlemen of their appointments and transmitted information thereof to the respective Lt. Colonels Commandant—
          I am Sir with great respect Your obed. servant
          
            James McHenry
          
          Major Genl. Hamilton.
        